Title: From Thomas Jefferson to John Murchie, 5 May 1808
From: Jefferson, Thomas
To: Murchie, John


                  
                     Sir
                     
                     Washington May 5. 08.
                  
                  I now inclose you an order on Messrs. Gibson & Jefferson for paiment of the two balances due to James & Robert Donald & Co. as follows
                  15£-14s-1d due on mortgage from Wm. McGehee with int. @ 5. percent from 1772. Nov. 25
                  15-17-80 due from myself, on dealings with Peter Davis, with int. @ 5. per cent from 1776. Apr.
                  war interest in both cases excepted, and in the first case will pray you to give duplicate reciepts expressing that it is in full discharge of McGehee’s mortgage, one of which I wish to put into the hands of the present owner of the land. this money ought to have been paid sooner according to my letter of the last year; but it has been delayed by other engagements and current calls, which could not be postponed. I salute you with respect
                  
                     Th: Jefferson
                     
                  
               